Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I, Species III, and Species VI in the reply filed on 5/31/2022 is acknowledged.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 5/6/2020, 12/17/2020, and 8/23/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 11, Line 7:  Insert “sequentially” before “performing”


Allowable Subject Matter
4.	Claims 1-17 and 23-25 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 11, and 23 are directed towards a pooling unit and method that include/perform the operations of at least “a cropper configured to receive a feature tensor and to generate a cropped feature tensor including a plurality of data values by cropping the feature tensor; a line buffer configured to receive the data values from the cropper; a column calculator configured to perform column pooling operations on data columns from the line buffer; and a row calculator configured to perform row pooling operations on data rows from the column calculator” and “receiving, in a pooling unit of a convolutional neural network, a feature tensor; generating a cropped feature tensor including a plurality of data values by cropping the feature tensor with a cropper of the pooling unit; passing the data values of the cropped feature tensor to a single ported line buffer of the pooling unit; generating pooled feature data by sequentially performing column and row pooling calculations on the data values from the line buffer” and “receiving, at a cropper of a pooling unit of a convolutional neural network, a feature tensor; generating, with the cropper, a cropped feature tensor including a plurality of data values by cropping the feature tensor; receiving the data values from the cropper with a line buffer; performing, with a column calculator, column pooling operations on data columns from the line buffer; and 4Application No. 16/799,671 Reply to Restriction Requirement Dated March 28, 2022 performing, with a row calculator, row pooling operations on data rows from the column calculator”. 
	The cited and considered prior art, specifically Park (US PGPub 2021/0097403) that discloses obtaining intermediate pooling results, respectively corresponding to sub-pooling kernels obtained by decomposing an original pooling kernel, by performing a pooling operation on input pixels included in a current window in an input feature map using the sub-pooling kernels; obtaining a final pooling result corresponding to the current window by post-processing the intermediate pooling results; and determining an output pixel value of an output feature map, based on the final pooling result, wherein the current window is determined according to the original pooling kernel having been slid, according to a raster scan order, in the input feature map, 
	And Gao (US PGPub 2021/0073569) that discloses a neural network processor comprising: a convolutional device; and a pooling device including: one or more first processing circuits configured to compute a temporary pooling result of an input image from the convolutional device along a row direction or a column direction; and one or more second processing circuits configured to generate an output image according to the temporary pooling result of the input image along the row direction or the column direction, 
	And Liu (US PGPub 2021/0216483) that discloses a first buffer, configured to store first input data; a second buffer, configured to store weight data; an operation circuit connected to the first buffer and the second buffer, configured to perform matrix multiplication on the first input data and the weight data, to obtain a computation result; a compression module, configured to compress the computation result to obtain compressed data; and a direct memory access controller (DMAC) connected to the compression module, configured to store the compressed data in a memory outside the operation accelerator, 
	And Diego (US PGPub 2021/0343019) that discloses dividing an input tensor into at least one first slice tensor and at least one second slice tensor as a function of a division function, the input tensor being dependent on the image data; outputting the at least one first slice tensor to the decoder path of the artificial neural network; connecting the at least one first slice tensor to the at least one second slice tensor as a function of a connecting function to obtain an output tensor; and outputting the output tensor to the encoder path of the neural network, 	
	And Satheesh (US PGPub 2022/0101140) that discloses a data storage system; and a data processing apparatus comprising a processor, wherein the data processing apparatus is coupled to the data storage system, and the data processing apparatus is configured to: extract a set of features from a first deep-learning model for a first set of training data; cluster the set of features into N groups, wherein N represents a number of unique labels in the first set of training data; form a clustering matrix from the N groups; and determine dominant columns in the clustering matrix to form a subset of the set of features, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 11, and 23 are allowed.
	Claims 2-10, 12-17, and 24-25 are allowed for being dependent upon claims 1, 11, and 23. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664